Filed 3/5/21 In re Brook F. CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


    In re BROOK F., a Person Coming
    Under the Juvenile Court Law.


    ALAMEDA COUNTY SOCIAL
    SERVICES AGENCY,
          Plaintiff and Respondent,                            A160630 & A160926
    v.
                                                               (Alameda County
    MADDEX B.,
                                                               Super. Ct. No. JD03036101)
          Defendant and Appellant.



         Maddex B. (Father) appeals from two juvenile court orders relating to
visitation in this dependency proceeding regarding his daughter Brook F.
(Minor).1 In particular, appeal case number A160630 challenges the court’s
June 16, 2020 order withdrawing the Alameda County Social Services


1On the court’s own motion, we consolidate the appeals in case numbers
A160630 and A160926 for purposes of decision. (Hong Sang Market, Inc. v.
Peng (2018) 20 Cal.App.5th 474, 481.) This court previously issued a decision
with respect to Father’s appeal from the juvenile court’s jurisdictional and
dispositional orders. (See In re Brooke F. (Jan. 17, 2020, A157203) [nonpub.
opn.].) We note that Father subsequently informed the juvenile court the
Minor’s name was misspelled in the petition and it should be spelled “Brook.”

                                                        1
Agency’s (Agency) discretion to resume visits with Father. And appeal case
number A160926 challenges the court’s September 10 order denying the
Agency’s request for Minor to have a two-week trial visit in Father’s home.
      On December 24, 2020, this court granted the Agency’s motion to
augment the record in both appeals. The augmentation consisted of a minute
order reflecting that, on December 2, the juvenile court found that Father
had made substantial progress toward alleviating the causes requiring out-of-
home placement, that returning Minor to Father’s custody would not create
substantial risk of detriment, and that reunification of Minor with Father
was the appropriate permanent plan. The court ordered Minor placed in
Father’s care “effective immediately,” with the condition that they were “to
remain in the relative paternal grandparent’s home.” The court directed the
Agency to provide family maintenance services and stated, “At the next
dependency status review hearing, the Court will determine the extent of
compliance with the case plan as an important factor in deciding whether it
would be detrimental to dismiss juvenile court jurisdiction.” The court
scheduled a report and review hearing for May 18, 2021.
      In its briefing on appeal, the Agency contends that, in light of the
December 2, 2020 order, Father’s challenges to the June and September
orders relating to visitation are moot. “As a general rule, it is a court’s duty
to decide ‘ “ ‘actual controversies by a judgment which can be carried into
effect, and not to give opinions upon moot questions or abstract propositions,
or to declare principles or rules of law which cannot affect the matter in issue
in the case before it.’ ” ’ [Citation.] An appellate court will dismiss an appeal
when an event occurs that renders it impossible for the court to grant
effective relief. [Citation.] Still, a court may exercise its inherent discretion
to resolve an issue when there remain ‘material questions for the court’s



                                        2
determination’ [citation], where a ‘pending case poses an issue of broad public
interest that is likely to recur’ [citation], or where ‘there is a likelihood of
recurrence of the controversy between the same parties or others.’ ” (In re
N.S. (2016) 245 Cal.App.4th 53, 58–59.)
        Father does not explain how the June and September 2020 orders could
have any adverse effect on him in the future. It is true the December 2 order
does not reflect termination of the dependency proceeding, and it is possible
Minor could be removed from Father’s custody in the future. But Father does
not explain how reversal of the challenged orders would assist him in
avoiding that possibility. (Cf. In re Joshua C. (1994) 24 Cal.App.4th 1544,
1548 [appeal from jurisdictional findings not moot, notwithstanding the
termination of dependency proceedings, where the findings were the basis for
“restrictive visitation and custody orders”].) Father asserts he “has already
been repeatedly deprived of the opportunity to demonstrate, via extended
home visits between himself and [Minor], that he was and is fully capable of
providing proper custodial care for her …” But he fails to explain how this
court can provide “effective relief” (In re N.S., supra, 245 Cal.App.4th at p.
59) for any such deprivation, given that he now has custody.
        We also reject Father’s suggestion that his pending appeal from the
December 2, 2020, order affects our analysis.2 Father does not claim his
appeal could result in him losing custody of Minor; presumably he challenges
the conditions the juvenile court placed on that custody or the terms of his
case plan.
        Finally, we decline Father’s request that this court exercise its
discretion to consider his challenges notwithstanding mootness. The claims




2   We take judicial notice of Father’s December 22, 2020 notice of appeal.

                                          3
on appeal present no “issue of broad public interest that is likely to recur.”
(In re N.S., supra, 245 Cal.App.4th at p. 61, fn. 3.)
      Because Father’s challenges to the two orders regarding visitation are
moot, we will dismiss both appeals. (See, e.g., In re Sabrine H. (2007) 149
Cal.App.4th 1403, 1417 [dismissing as moot a mother’s challenge to
placement of a minor with her father where the minor was subsequently
placed with the mother].)
                                 DISPOSITION
      Appeal case numbers A160630 and A160926 are dismissed as moot.




                                        4
                                        SIMONS, Acting P.J.




We concur.




BURNS, J.




SELIGMAN, J.*




(A160630, A160926)




*Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                    5